Motion Granted; Continuing Abatement Order filed November 29, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00546-CV
                                    ____________

                         SHANNON CURTIS, Appellant

                                          V.

                             CHAD BAKER, Appellee


                    On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-47231

                   CONTINUING ABATEMENT ORDER

      On November 3, 2016, this court entered an order abating this appeal in order
to allow appellant to secure a free copy of the record below as well as to resolve any
finality issues in the trial court that may render this appeal premature. The order
stated the appeal would be reinstated on January 3, 2017.

      On November 22, 2016, appellant filed a motion to extend the abatement
period by 45 days because the trial court’s first available hearing date is January 13,
2017. Appellant has secured and set a hearing on that date. The motion is granted.
Accordingly, we issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until February 17, 2017. The appeal will be reinstated on this court’s
active docket at that time. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its
own motion.



                                        PER CURIAM




                                           2